Citation Nr: 1424501	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  08-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's posttraumatic stress disorder (PTSD) for the period prior to December 10, 2013.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after December 10, 2013.  

3.  Entitlement to a compensable disability evaluation for the Veteran's bilateral hearing loss for the period prior to August 8, 2011.  

4.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for the period from August 8, 2011, to December 9, 2013.  

5.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after December 10, 2013.  

6.  Entitlement to a compensable disability evaluation for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals for the period prior to January 2, 2014.  
7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left (minor) elbow gunshot wound residuals and fracture residuals under 38 C.F.R. § 4.71a, Diagnostic Code 5206 for the period on and after January 2, 2014.  

8.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left (minor) Muscle Group V injury under 38 C.F.R. § 4.71a, Diagnostic Code 5305 for the period on and after January 2, 2014..  

9.  Entitlement to an increased disability evaluation for the Veteran's left ankle fracture residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from September 1955 to September 1958 and from October 1958 to November 1982.  The Veteran served in the Republic of Vietnam and was awarded both the Combat Infantryman Badge and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Denver, Colorado, Regional Office (RO) which, in pertinent part, established service connection for a mood disorder with anxiety and depressive symptoms; assigned a 10 percent evaluation for that disability; effectuated the award as of August 30, 2006; and denied increased evaluations for the Veteran's bilateral hearing loss, left (minor) elbow gunshot wound residuals and fracture residuals, and left ankle fracture residuals.  In February 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In May 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

In August 2012, the Appeals Management Center (AMC) increased the evaluation for the Veteran's bilateral hearing loss from noncompensable to 40 percent and effectuated the award as of August 8, 2011.  In August 2013, the Veteran submitted a Motion to Advance on the Docket.  In September 2013, the Board granted the Veteran's motion.  In October 2013, the Board remanded the Veteran's appeal to the RO for additional action.  

In February 2014, the AMC recharacterized the Veteran's service-connected psychiatric disorder as PTSD; increased the evaluation for that disability from 10 to 50 percent; increased the evaluation for his bilateral hearing loss from 40 to 50 percent; effectuated those awards as of December 10, 2013; recharacterized the Veteran's left elbow gunshot wound residuals as left (minor) elbow gunshot wound residuals and fracture residuals evaluated as 10 percent disabling and left (minor) Muscle Group V injury evaluated as 10 percent disabling; and effectuated those awards as of January 2, 2014.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The issues of the evaluation of the Veteran's left elbow gunshot wound residuals and fracture residuals, left Muscle Group V injury, and left ankle fracture residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  For the period prior to December 10, 2013, the Veteran's PTSD was manifested by no more than occupational and social impairment due to recurrent Vietnam-related flashbacks, nightmares, and intrusive thoughts; a depressed mood; a startle reaction; slight impairment of long-term and short-term memory; no suicidal or homicidal ideation, hallucinations, or paranoia and Global Assessment of Functioning (GAF) scores of between 59 and "about 75."  

2.  On and after December 10, 2013, the Veteran's PTSD has been shown to be productive of no more than occupational and social impairment due to mild or transient symptoms including a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, and mildly impaired social functioning which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication and a GAF score of 55.  

3.  For the period prior to August 8, 2011, the Veteran's bilateral ear sensorineural hearing loss was shown to be manifested by no more than Level II auditory acuity in the right ear and Level III auditory acuity in the left ear.  

4.  For the period from August 8, 2011, to December 9, 2013, the Veteran's bilateral ear sensorineural hearing loss was shown to be manifested by no more than bilateral Level VII auditory acuity.  

5.  On and after December 10, 2013, the Veteran's bilateral ear sensorineural hearing loss was shown to be manifested by no more than bilateral Level VIII auditory acuity.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the Veteran's PTSD for the period prior to December 10, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

2.  The criteria for an evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after December 10, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  

3.  The criteria for a compensable evaluation for the Veteran's bilateral hearing loss for the period prior to August 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

4.  The criteria for an evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for the period from August 8, 2011, to December 9, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  

5.  The criteria for an evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after December 10, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claims; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VA has issued several VCAA notices to the Veteran including a September 2006 notice which informed him of the evidence generally needed to support claims of service connection and increased evaluations and the assignment of a rating and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The September 2006 VCAA notice was issued to the Veteran prior to the May 2007 rating decision from which the instant appeal arises.  The issue was readjudicated in the May 2008 statement of the case and the multiple supplemental statements of the case (SSOC).  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, as this appeal arises in part from the Veteran's disagreement with the evaluations assigned following the grant of service connection for the Veteran's psychiatric disorder, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream elements that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript has been incorporated into the record.  The Board has remanded the Veteran's appeal twice for additional action which included affording the Veteran VA psychiatric and audiological evaluations.  The requested examinations were conducted in December 2013.  To that end, when VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The December 2013 VA examination reports reflect that all relevant records were reviewed and the opinions requested were provided.  

All identified and available relevant documentation has been secured and all relevant facts have been developed as to the issues of the evaluation of the Veteran's PTSD and bilateral hearing loss.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  PTSD

The Veteran asserts that his PTSD is manifested by Vietnam War-related nightmares which occur once or more a month; associated interrupted sleep; and depression.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  A 10 percent evaluation is warranted for PTSD which is productive of occupational and social impairment due to either mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  A 30 percent evaluation requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A.  Period Prior to December 10, 2013

Clinical documentation dated in August 2006 from the Vet Center relates that the Veteran complained of combat-related nightmares with diaphoresis two to three times a month and occasional sadness and tearfulness.  He stated that: he was married; was retired; gardened; and his social activities included fishing, going out to dinner with his wife, and occasional trips to a casino.  

Clinical documentation from J. Spadoni, M.D., dated between September 2006 and September 2007 indicates that the Veteran was diagnosed with and treated for PTSD.  A September 2006 treatment entry states that the Veteran complained of Vietnam-related nightmares and hyperarousal associated with loud sounds.   The Veteran reported that he was currently retired and married to his third wife.  He was observed to be oriented times three.  On mental status examination, the Veteran exhibited a eurythmic mood, an appropriate affect, and intact cognitive functioning.  A diagnosis of combat-related PTSD with nocturnal symptoms and a GAF of "about 75" were advanced.  Dr. Spadoni commented that the Veteran "does not have any daytime PTSD symptoms except rare hyperarousal response."  A December 2006 treatment entry stated that the Veteran was doing well on his prescribed medication and his nightmares had subsided.  
In a November 2006 written statement, the Veteran indicated that he experienced reoccurring dreams about his Vietnam War experiences.   

At a February 2007 VA psychiatric examination, the Veteran complained of recurrent Vietnam-related flashbacks, nightmares, and intrusive thoughts; a depressed mood; and a startle reaction.  He reported that he was married and had been retired since 2005 after 16 years of post-service employment.  The Veteran was observed to be neatly groomed; properly attired; and oriented.  On mental status examination, the Veteran exhibited a neutral mood; logical and goal-oriented thought processes; "grossly intact concentration and focus;" slight impairment of both long-term and short-term memory; and no suicidal or homicidal ideation, hallucinations, or paranoia.  He was diagnosed with a not otherwise specified mood disorder with anxiety and depressive symptoms.  The examiner determined that the Veteran's social functioning was "unimpaired."  A GAF score of 59 was advanced.  The doctor opined that "the Veteran does retain emotional, cognitive, and behavioral capacitates which suggest that he could do simply work activity in a loosely supervised environment."  

An October 2007 evaluation from Dr. Spadoni conveys that the Veteran continued to have a good response to his medication including a reduced number of nightmares.  

At the February 2011 Board hearing, the Veteran testified that he suffered from PTSD which was manifested by nightmares, anxiety, depression, and a startle reaction.  He stated that he had a good relationship with his wife and tried to do social activities such as fishing and going to the movies.  

Prior to December 10, 2013, the Veteran's PTSD was manifested by occupational and social impairment due to recurrent Vietnam-related flashbacks, nightmares, and intrusive thoughts; a depressed mood; a startle reaction; slight impairment of both long-term and short-term memory; no suicidal or homicidal ideation, hallucinations, or paranoia; and GAF scores of between 59 and "about 75."  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 51 to 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of 61 to 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  A score of between 71 and 80 denotes transient and possibly absent symptoms resulting in no more than slight social and industrial impairment.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

During the relevant period, the Veteran reported having retired in 2002 after maintaining longstanding employment and good relationships with his wife.  His PTSD symptomatology, including depression, chronic sleep impairment, and mild memory loss, was shown to be productive of significant occupational and social impairment most closely approximating the criteria for a 30 percent evaluation.  The record does not establish and the Veteran does not allege that his PTSD was productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships prior to December 10, 2013 due to such symptom as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood.  While the February 2007 VA examination report noted slight impairment of both long-term and short-term memory, it was also indicated that concentration and focus were grossly intact and thought processes were logical and goal-oriented.  Those finding did not indicate and the weight of the evidence does not demonstrate that there is impairment of sort and long term memory including retention of only highly learned material or forgetting to complete tasks which would support a 50 percent rating.  Therefore, the Board finds that the weight of the lay and medical evidence demonstrates that a 30 percent evaluation and no higher is warranted for the Veteran's PTSD for the period prior to December 10, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.3, 4.7, 4.130, Diagnostic Code 9411.  

B.  Period on and after December 10, 2013

At a December 10, 2013, VA psychiatric examination, the Veteran complained of chronic PTSD symptoms including nightmares, hyperarousal, avoidance behaviors, sleep issues, low-grade anxiety and restlessness, and mood issues.  He clarified that he experienced Vietnam-related nightmares once or twice a month.  The Veteran was observed to be neatly dressed and groomed in appropriate winter attire.  On mental status examination, the Veteran exhibited a reflective and subdued mood; a reserved affect; goal-directed thought processes with no evidence of circumstantiality or tangentiality, internal preoccupation, or paranoia.  The examiner concluded that the Veteran's PTSD was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, and mildly impaired social functioning "primarily due to some circumscribed routines due to aging and physical limitations."  The Veteran's PTSD was determined to be productive of "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  A GAF score of 55 was advanced.  

On and after December 10, 2013, the Veteran's PTSD has been shown to be productive of no more than occupational and social impairment due to mild or transient symptoms including a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, and mildly impaired social functioning which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication and a GAF score of 55.  Such a GAF score reflects moderate difficulty in social, occupational, or school functioning warranting at least a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

While the his PTSD disability picture encompasses significant occupational and social impairment, the Veteran does not advance and the record does not establish deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Indeed, the Veteran has been repeatedly found to be an active retiree with good judgment and insight into his disability and a good relationship with his wife.  In light of such facts, the Board finds that the current 50 percent evaluation adequately reflects the Veteran's PTSD symptomatology for the period on and after December 10, 2013, and the criteria for a 70 percent evaluation are neither met nor more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  

C.  Extra-schedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of an extra-schedular rating for PTSD under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in 38 C.F.R. § 4.130, Diagnostic Code 9411, reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria convey that compensable ratings will be assigned for PTSD which is manifested by various levels of occupational and social impairment.  The Veteran's disability picture has been shown to encompass significant occupational and social impairment and symptoms which falls squarely within the diagnostic criteria for a 30 percent evaluation for the period prior to December 10, 2013, and a 50 percent for the period on and after that date.  

The Secretary of VA, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; see 38 U.S.C.A. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 psychiatric disorders, there can be no doubt that the Secretary of VA anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Prior to December 10, 2013, the Veteran's PTSD was manifested by occupational and social impairment due to recurrent nightmares and intrusive thoughts; anxiety; slight memory impairment and GAF scores of between 59 and "about 75."  On and after December 10, 2013, the Veteran's PTSD has been shown to be productive of productive of occupational and social impairment due to mild or transient symptoms including a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, a flattened affect, disturbances of motivation and mood, and mildly impaired social functioning which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication and a GAF score of 55.  

All the impairment and symptoms are either explicitly part of the schedular rating criteria or like or similar to examples or symptoms in the schedular rating criteria.  In addition, the GAF score, which is incorporated into the schedular rating criteria as part of the DSM-IV, assesses the degree of overall occupational and social impairment.  For these reasons, the Veteran's PTSD has not been shown to be productive of an exceptional disability picture. Therefore, the Board determines that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


III.  Bilateral Hearing Loss

The Veteran asserts that increased evaluations are warranted for his bilateral hearing loss as the disability impact his ability to follow conversations and to use the telephone and television.  

Disability evaluations for bilateral hearing loss range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

In evaluating hearing loss, evaluations on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A.  Period Prior to August 8, 2011

At a February 2007 VA audiological evaluation, the Veteran reported that he wore bilateral hearing aids.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

25
55
80
95
LEFT

40
75
85
90

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  The Veteran was diagnosed with moderate to profound right ear sensorineural hearing loss and mild to profound sensorineural left ear hearing loss.  The Veteran was noted to have excellent right ear and good left ear speech discrimination skills.  

During the period prior to August 8, 2011, the Veteran's bilateral hearing loss was shown to be productive of no more than Level II auditory acuity in the right ear and Level III auditory acuity in the left ear.  The examining audiologist noted that the Veteran had good to excellent speech discrimination skills.  Such findings do not support assignment of a compensable evaluation.  The Veteran did not exhibit an exceptional pattern of hearing impairment as to warrant application of 38 C.F.R. § 4.86.  The Veteran's audiometric findings fell squarely within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board finds that a compensable schedular evaluation for the Veteran's bilateral hearing loss for the period prior to August 8, 2011, is not warranted.  

B.  Period from August 8, 2011, to December 9, 2013.

At an August 8, 2011, VA auditory examination, the Veteran complained of hearing loss.  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

35
65
95
100
LEFT

35
70
90
100

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 60 percent in the left ear.  The Veteran was diagnosed with severe bilateral sensorineural hearing loss.  The examiner commented that, while the Veteran was not employed, his level of hearing loss would result in "difficulty communicating in employment situations."  

During the period from August 8, 2011, and December 9, 2013, the Veteran's bilateral hearing loss was shown to be productive of no more than bilateral Level VII auditory acuity.  The examining VA audiologist determined that the Veteran would his level of hearing loss would result in "difficulty communicating in employment situations."  The Veteran did not exhibit an exceptional pattern of hearing impairment as to warrant application of 38 C.F.R. § 4.86.  The Veteran's audiometric findings fell squarely within the criteria for a 40 percent evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Such an evaluation adequately reflects the level of vocational impairment associated with the disability at the time.  Therefore, the Board finds that a schedular evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for the relevant period is not warranted.  

C.  Period on and after December 10, 2013.

At a December 10, 2013, VA auditory examination, the Veteran complained of hearing loss.  He reported that he had "difficulty understanding speech in most situations."  On audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

45
65
90
100
LEFT

50
75
90
100

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 52 percent in the left ear.  The Veteran was diagnosed with severe bilateral sensorineural hearing loss.  

On and after December 10, 2013, the Veteran's bilateral hearing loss has been shown to be productive of no more than bilateral Level VIII auditory acuity.  The Veteran credibly reported that he had "difficulty understanding speech in most situations."  The Veteran did not exhibit an exceptional pattern of hearing impairment as to warrant application of 38 C.F.R. § 4.86.  The Veteran's audiometric findings fell squarely within the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  That evaluation adequately reflects the level of vocational impairment associated with the disability.  Therefore, the Board finds that a schedular evaluation in excess of 50 percent for the Veteran's bilateral hearing loss is not warranted.  

D.  Extra-schedular Consideration

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected bilateral hearing loss under 38 C.F.R. § 3.321(b)(1).  With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  Evaluations for hearing loss are assigned based upon audiometric testing.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran does not exhibit an exceptional pattern of hearing impairment as to warrant application of 38 C.F.R. § 4.86.  His hearing loss has not been shown to be productive of occupational impairment beyond that contemplated by the assigned schedular evaluations.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  


IV.  Total Rating Based on Individual Unemployability (TDIU)

A claim for entitlement to a TDIU is part of an increased evaluation issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A 100 percent combined schedular evaluation has been assigned for the Veteran's service-connected disorders effective as of December 10, 2013.  As indicated above, the evidence associated with the record shows that the Veteran is retired without any indication that his PTSD and bilateral hearing loss caused unemployability prior to December 10, 2013.  Therefore, the Board finds that a claim for a TDIU is not raised by the record.  

ORDER

A 30 percent evaluation for the Veteran's PTSD for the period prior to December 10, 2013, is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 50 percent for the Veteran's PTSD for the period on and after December 10, 2013, is denied.  

A compensable evaluation for the Veteran's bilateral hearing loss for the period prior to August 8, 2011, is denied.  

An evaluation in excess of 40 percent for the Veteran's bilateral hearing loss for the period prior from August 8, 2011, and December 9, 2013, is denied.  

An evaluation in excess of 50 percent for the Veteran's bilateral hearing loss for the period on and after December 10, 2013, is denied.  


REMAND

The Veteran's service treatment records reflect that he sustained a through and through left elbow gunshot wound with a humeral fracture and left upper extremity nerve injury.  An August 2008 treatment record from M. Baker, M.D., states that the Veteran has been diagnosed with and treated for carpal tunnel syndrome (CTS).  The Veteran has not been afforded a VA neurological evaluation to determine the nature and severity of the neurological disability, if any, associated with his service-connected left elbow through and through gunshot wound residuals.  

An August 2011 VA X-ray study of the left ankle revealed findings consistent with soft tissue swelling on both sides of the ankle.  The report of a January 2014 VA orthopedic examination states that the Veteran complained of left ankle swelling for which he wore a compression stocking.  He reported that he "gets cortisone shots every 6-8 months."  Clinical documentation of such treatment after 2010 is not of record.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the examination report advances no findings as to whether the recurrent left ankle swelling is a symptom of the Veteran's service-connected left ankle fracture residuals, his service-connected gout, or a nonservice-connected disability.   
 
VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his left elbow through and through gunshot wound residuals and left ankle fracture residuals after 2010 and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after July 2013.  

3.  Schedule the Veteran for a VA neurological examination to address the current nature and severity of his service-connected left elbow gunshot wound residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If a diagnosis of CTS is advanced, the examiner should specifically state whether that disorder is a manifestation of the Veteran's gunshot wound residuals.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA orthopedic examination to address the current nature and severity of his service-connected left fracture residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If recurrent left ankle swelling is identified, the examiner should specifically state whether such swelling is a manifestation of the Veteran's left ankle fracture residual, is attributable to the service-connected gout or a nonservice-connected disability.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Then readjudicate the remaining issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a SSOC which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

6.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of these claims.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


